Citation Nr: 1209949	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  10-09 757	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1971 to October 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Service connection for tinnitus was denied therein.

Subsequently, jurisdiction was transferred to the Veteran's home RO in Nashville, Tennessee.  An appeal as to the aforementioned determination thereafter was initiated and then perfected by him.

In August 2011, the Veteran testified at a Video Conference hearing held before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

Pertinent evidence in the form of VA treatment records were submitted by the Veteran following this hearing.  These records were not in evidence when this matter last was adjudicated in a December 2009 statement of the case.  However, they were accompanied by a statement in which the Veteran waived his right to have the agency of original jurisdiction (AOJ), which in this case is the RO, initially consider them.  The Board accordingly has jurisdiction to consider the records in the first instance here.  See 38 C.F.R. § 20.1304(c).  

Based on review of the Veteran's claims file in addition to his Virtual VA "eFolder," the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.





REMAND

The issue of entitlement to service connection for tinnitus unfortunately must be remanded.  Although the Board sincerely regrets the additional delay this will cause, adjudication cannot proceed without further development.

I.  Records

VA has a duty to assist the Veteran in substantiating his claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c) (2011).  This duty includes making reasonable efforts to procure pertinent records.  See 38 U.S.C.A. § 5103A(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c) (2011).  Reasonable efforts with respect to records in Federal custody consist of making as many requests as are necessary to obtain them unless it is concluded that they do not exist or that further requests would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(2) (2011).  The Veteran shall be notified if this circumstance arises.  38 U.S.C.A. § 5103A(b)(2) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(e)(1) (2011).

Documentation dated in March 2002 indicates that the Veteran has been in receipt of Social Security Administration (SSA) disability benefits since May 1990.  

To date, no development has been undertaken with respect to SSA records.  It is unclear as of yet whether or not any such records in existence are pertinent to the instant tinnitus claim at hand.  Clarification in this regard is required because the duty to assist in procuring these records only applies if they are relevant.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009); Diorio v. Nicholson, 20 Vet. App. 193 (2006); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  A remand is necessary so that the Veteran may provide this clarification.  If he indicates that his SSA records are pertinent/relevant, a remand further is necessary so that attempts to obtain them can be made pursuant to the aforementioned statutory and regulatory provisions.


II.  Medical Examination and Opinion

VA's duty to assist the Veteran in substantiating his claim also includes providing a medical examination and/or obtaining a medical opinion when necessary.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4) (2011).  A medical examination and/or medical opinion is necessary when there is:  (1) competent evidence that the Veteran has a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that he suffered an event, injury or disease in service or manifested certain diseases during an applicable presumption period; (3) an indication that the current disability or symptoms may be associated with service or with another service-connected disability; and (4) insufficient competent medical evidence of record to make a decision on the claim.  Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The third requirement establishes a low threshold.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits and credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. 79.

To date, VA has neither afforded the Veteran a medical examination nor solicited a medical opinion regarding his entitlement to service connection for tinnitus.  The Board finds that the provision of such a medical examination and opinion is required in this case.

Readily inferred from the fact that he filed the instant claim is the Veteran's belief that he currently has tinnitus which is related to his service.  Although service treatment records do not show that he experienced tinnitus, he has indicated that he had in-service noise exposure as a result of his military occupation specialties shown on his DD-214 as fixed station radio repairman and teletype repairman with reference to fixed station radio equipment operation and maintenance.  His report of tinnitus is documented as early as a September 1992 VA audiological examination.  Recent VA treatment records and the Video Conference hearing transcript, in addition to the instant claim, reflect his continued reports of tinnitus.  

It is undisputed that the Veteran is competent regarding the above.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (holding that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional); Charles v. Principi, 16 Vet. App. 370 (2002) (determining that tinnitus is a disability which laypersons are competent to identify); Layno v. Brown, 6 Vet. App. 465 (1994) (concluding that lay witnesses are competent to provide testimony or statements relating to facts of events that the lay witness observed or that is within the realm of his/her personal knowledge).  At first glance, his credibility is not questioned.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor can be factors to determine lay evidence credibility); Caluza v. Brown, 7 Vet. App. 498 (1995) (holding that the credibility of lay evidence generally can be evaluated by a showing of interest, bias, or inconsistent statements); Cartright v. Derwinski, 2 Vet. App. 24 (1991) (holding that a claimant's personal interest in receiving monetary benefits may be taken into account). 

There thus is some evidence from the Veteran currently has tinnitus which may be associated with in-service acoustic trauma.  Yet more evidence is needed in order for adjudication to be undertaken.  Specifically, more conclusive evidence concerning whether or not there is an association between the Veteran's tinnitus and his service, to include acoustic trauma therein, is lacking.  An appropriate VA medical examination complete with medical etiology opinion therefore is required.  In order for arrangements to be made for this action, a remand is necessary.


Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran in writing and request that he indicate whether or not any SSA records in existence regarding him concern tinnitus.  If he indicates in the affirmative, request complete SSA records (all determination(s) and the medical records on which such determination(s) were based) regarding him pursuant to the mandates of 38 U.S.C.A. §§ 5103A(b)(2), (b)(3) (West 2002 & Supp. 2011) and 38 C.F.R. §§ 3.159(c)(2), (e)(1) (2011).  All action in this regard, and all responses received, shall be documented in the claims file.  All records obtained shall be associated with the claims file.

2.  Then review the claims file and undertake any additional records development indicated.  This shall include obtaining and associating with the claims file updated VA treatment records, if any, regarding the Veteran.  This also shall include obtaining and associating with the claims file, after securing any necessary authorization, additional pertinent records identified by him during the course of this remand.

3.  After completion of the above development, arrange for the Veteran to undergo an appropriate VA examination regarding the nature, extent/severity, onset, and etiology of his tinnitus.  The claims file shall be made available to and reviewed by the examiner.  The examiner then shall obtain from the Veteran a full relevant medical history as well as a thorough description of his symptoms and the effects of such symptoms on his occupational functioning and daily activities.  All tests, studies, or evaluations deemed necessary next shall be performed.  

The examiner thereafter shall determine whether a diagnosis of tinnitus is appropriate.  If so, the examiner finally shall opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's tinnitus is related to his service in any manner (incurred therein, whether as due to acoustic trauma/noise exposure or otherwise, or attributable thereto despite not being incurred therein).  A complete rationale, to include specific comment on the pertinent medical and lay evidence of record, shall be provided for each diagnosis made and etiology opinion rendered.  Each of the above actions shall be documented fully in an examination report.

4.  Finally readjudicate the issue of entitlement to service connection for tinnitus.  If this benefit is not granted, the Veteran and his representative shall be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the issue the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


	(CONTINUED ON NEXT PAGE)

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


